When a workman is injured performing services for another, the burden of showing that there existed an independent relation, differing from that of employer-employee, is upon the employer.  Habrich v. IndustrialComm. 200 Wis. 248, 227 N.W. 877; McKesson-Fuller-MorrissonCo. v. Industrial Comm. 212 Wis. 507,250 N.W. 396.  Counsel for appellants concede this.
An independent contractor is logically an individual whose business is separate from the employer.  If we consider him as occupying a status, it would be one of such completeness as to remove immediate control of the details of the work from the employer.  To place himself in such a position, the employer must do something to set apart from himself the work he intrusts to the independent contractor.  Madix v.Hochgreve Brewing Co. 154 Wis. 448, 143 N.W. 189; EmployersMut. L. Ins. Co. v. Industrial Comm. 230 Wis. 670,284 N.W. 548.  The failure of the appellants to satisfy the commission that they placed the right of control in Aultmann resulted from evidence tending to show that this right was retained and exercised by the appellants.  Unless the independent-contractor status appears from the evidence, an *Page 248 
employer-employee relationship exists.  We assume that the work Aultmann was doing for appellants might have been done under either arrangement.  The problem is to discover which character of employment resulted from the negotiations of the parties.  The law being as stated above, the contestant to be successful must produce evidence contradicting the prima facie case of the employee status which stands good until answered.
The Industrial Commission in passing upon the evidence to which brief reference is made concluded that Aultmann at the time of the injury was an employee of appellants and not an independent contractor.  It is reasonably clear that Aultmann was engaged through Mr. Holcomb, the circulation manager of appellants.  Aultmann was to secure subscriptions in a district not covered by other solicitors, and made up of rural territory, for which he was to be paid fifty per cent of the paid-up subscriptions obtained by him.  Apparently nothing was said by either party indicating that he had in mind any particular relation under which the work was to be done so far as independent-contractor or employee status is concerned.  Holcomb said in response to Aultmann's request for work that he had no other way than by commissions of financing soliciting subscriptions for the paper "because I had to make my circulation part of my expenses."  It appears that Aultmann began working very shortly after the conversation occurred.  Holcomb testified that he figured Aultmann knew the territory as well as he himself did; that others were working on the same basis; that he, Holcomb, had intended to take care of this work himself; and that "possibly the reason Aultmann was given my work to do was that it was work that should have been done. . . .  The other boys work the same identical way; it wasn't our plan to put solicitors on a weekly salary basis because the circulation doesn't net that."  He also, testified "I told him [Aultmann] to check in whenever he had *Page 249 
subscriptions; his instructions were to check in approximately every day."  One of the solicitors who Holcomb said worked in the same identical way testified that when he started working he was told that "if anything happened to us" we would be taken care of.
It is difficult to produce a further analysis of details in the situation before us, because of the simplicity of the arrangement. There was an immediate contact between the appellants and Aultmann.  All he did appears to have been done with the knowledge of the employer and in response to suggestions from that source made during frequent conferences and instructions, rather than in the carrying out of specific stipulations of an independent contract.  It is claimed there was no attempt by the appellants to regulate the amount of time Aultmann was to devote to the work.  As a matter of fact, the evidence seems to me to show that Aultmann diligently applied himself to the task, and that he checked in and reported regularly.  His supervision by the appellants and his response thereto were such as to show an intent on his part, and an expectation on the appellants' part, that he was to work under their supervision until the task was ended. The evidence here shows a desire on Aultmann's part to earn some money and a willingness on the part of the appellants to avail themselves of his services.  It carries the inference drawn by the Industrial Commission.  Questions arising from time to time during the progress of the work were resolved by the appellants and according to their wishes.  The meager negotiations resulted in an employment which was not an independent-contract relation.  Subsequent direction and supervision by the employer as the work progressed did not in this instance fashion the arrangement into a definite contract in which one having work to be done engaged an independent contractor to do it.  At all times the parties were closely associated while the work was progressing.  As pointed out, the specific stipulations did not extend beyond *Page 250 
Aultmann's expressing a desire for work and the appellants' accepting his offer on terms of a commission arrangement. Duties and obligations grew as the matter proceeded and details were adjusted from time to time.  Under such circumstances I doubt that "control" has been taken out of the one having the work to be performed and given to the one employed to do it, so as to change the status from one hired to help in the employer's work to that of an independent contractor attending to his own business.
There are cases where it was held on facts somewhat similar to those of this case that an independent-contractor relationship was created.  Badger Furniture Co. v. IndustrialComm. 200 Wis. 127, 227 N.W. 288, is cited among them. But the close contact existing between the parties in the instant case did not exist in that case, nor was the same exercise of control present.  In the Badger Furniture Case and in the case of Henry Haertel Service, Inc., v. IndustrialComm. 211 Wis. 455, 248 N.W. 430, there was positive evidence of independence in control of details by the independent contractor.  In the last case at page 458 it is said: "The facts disclose that appellant [employer] exercised no control over the details of the work performed and that Belknap sold monuments considerably distant from the place of business of appellant."  It is also mentioned in that case that the agent there made no daily reports to the company. In those cases, and similar ones, the claim of existence of the independent-contractor relationship was supported by a practice consistent with that status which had been followed for a considerable length of time fixing that relation with definiteness.  Close cases of this kind have arisen and will continue to arise from the dealings between those having work to do and those engaged in rendering service, and each case must be decided upon its peculiar circumstances. I am of the opinion that the case at bar falls *Page 251 
within the doctrine of such cases as Eagle v. IndustrialComm. 221 Wis. 166, 266 N.W. 274; Nestle's Food Co. v.Industrial Comm. 205 Wis. 467, 237 N.W. 117; Habrichv. Industrial Comm., supra; McKesson-Fuller-Morrisson Co.v. Industrial Comm., supra, and that the judgment should be affirmed.
I agree with the majority in the other conclusions.
Mr. Justice FRITZ and Mr. Justice WICKHEM authorize me to state that they concur in this dissent.